Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00310-CV

                         Enrique LOPEZ d/b/a Maternidad La Piedad,
                                       Appellant

                                               v.

        Marina Edith OSUNA, Individually and as Next Friend for S.E.G., Minor Child,
                              and Benito Gonzalez Cantu,
                                       Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 13-10-28869-MCVAJA
                      Honorable Amado J. Abascal III, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and this cause is REMANDED to the trial court for rendition of judgment dismissing appellees’,
Marina Edith Osuna, Individually and as Next Friend for S.E.G., Minor Child, and Benito
Gonzalez Cantu, claims with prejudice and awarding appellant, Enrique Lopez d/b/a Maternidad
La Piedad, reasonable attorney’s fees and costs of court.

        We order that appellant Enrique Lopez d/b/a Maternidad La Piedad recover his costs of
this appeal from appellees Marina Edith Osuna, Individually and as Next Friend for S.E.G., Minor
Child, and Benito Gonzalez Cantu.

       SIGNED November 26, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice